Exhibit CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS This Confidential Separation Agreement and General Release of All Claims (“Separation Agreement”) are made by and between Salon Media Group, Inc. (“Company”) and Christopher Neimeth (“Executive”) with respect to the following facts: A.Executive was employed by Company as its Chief Executive Officer. B.Executive’s employment ceased effective September 22, 2008 (“Separation Date”). C.Executive and Company are parties to three stock option agreements, two of which are dated June 6, 2006 and a third which is dated December 7, 2006, granting Executive the right to purchase 50,000, 200,000 and 25,000 shares, respectively, of Company Common Stock (the “Options”). D.The parties desire to settle all claims and issues that have, or could have been raised, in relation to Executive’s employment with Company and arising out of or in any way related to the acts, transactions or occurrences between Executive and Company to date, including, but not limited to, Executive’s employment with Company or the termination of that employment, on the terms set forth below. THEREFORE, in consideration of the promises and mutual agreements hereinafter set forth, it is agreed by and between the undersigned as follows: 1.Severance Package.Executive and Company are parties to an Employment
